Title: To George Washington from Major General Philip Schuyler, 18 May 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Philadelphia 18th May 1777

I do myself the Honor to inclose your Excellency a Return of the Troops in the Town—We have not a Blanket to cover them with The Quakers refused to furnish any to the Committee appointed to collect from the Inhabitants. I have written to John Pemberton on the Subject, and am determined if they do not voluntarily afford us a thousand, to make Use of coercive Measures. This Jesuitical Set do us much Injury. The Board of War have reported to Congress, that I ought again to be invested with the Command in the Northern Department, and that General Gates should continue to serve under me, or join your Excellency. This occasioned a warm Debate which will be renewed to Morrow. I am Dr Sir with the greatest Respect and Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

